PER CURIAM.
Leonard E. Dorsey appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Dorsey alleged that the 1995 sentencing guidelines were unconstitutional, and that his sentence would be shorter under the 1994 guidelines. The trial court denied the motion as premature. We reverse and remand for further consideration of this motion. See Heggs v. State, 759 So.2d 620 (Fla.2000).
We remand for the trial court to determine whether Dorsey in fact, committed his offense within the Heggs window and, if so, whether his sentence could not have been imposed under the 199.4 guidelines without a departure. If the answers to both of these questions are affirmative, then Dorsey must be resentenced in accordance with the valid guidelines in existence at the time he committed his offenses. If the court enters an order declaring resentenc-ing unnecessary, it should attach all documents necessary to reach that conclusion. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
Reversed and remanded.
PARKER, A.C.J., and WHATLEY and CASANUEVA, JJ., Concur.